

Exhibit 10.6






CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED






Dated the 20th day of May, 2011


(1)    THE UNIVERSITY OF MANCHESTER
(2)    BRICKELL BIOTECH, INC
Licence Agreement









--------------------------------------------------------------------------------






THIS AGREEMENT is made on the 20th day of May, 2011
BETWEEN
1.
The University of Manchester (a Royal Charter corporation registered under
number RC 000797, an exempt charity) of Oxford Road, Manchester, M13 9PL (“the
University”)

2.
Brickell Biotech, Inc. a corporation organized under the laws of the State of
Delaware USA whose principal place of business is located at 612 SE 5th Avenue,
Suite 1, Fort Lauderdale, Florida, United States of America 33301 (“the
Licensee”)

OPERATIVE PROVISIONS
1.INTERPRETATION
1.1
In this Agreement the following expressions have the following meanings unless
inconsistent with the context:

“Academics”
[***] and [***]
“Affiliate”
any company or other entity which Controls, is Controlled by, or is under common
Control with another company or other entity
“Business Day”
any day other than Saturday and Sunday or a bank or public holiday in England
“Commencement Date”
the date of this Agreement
“Confidential Information”
all secret or not generally known information or information which is not easily
accessible to others or of a commercially sensitive nature disclosed or made
available in any way by one party or any of its Affiliates (“Discloser”) to the
other party or, in the case of the University, to UMIP or any of its Affiliates
(“Recipient”) in connection with this Agreement (including Know-How of the
Discloser)
“Control”
direct or indirect ownership of 50% (or, outside a company’s home territory,
such lesser percentage as is the maximum permitted level of foreign investment)
or more of the share capital, stock or other participating interest carrying the
right to vote or to distribution of profits of that company. “Controls” and
“Controlled” shall be construed accordingly
“Expert”
has the meaning set out in clause 4.4
“Field”
[***].



1

--------------------------------------------------------------------------------





“Improvements”
any technological advance in the Field made by either of the Academics at the
University that infringes, or would infringe any of the Licensed IP.
“Intellectual Property”
patents, trademarks, copyright, database rights, design rights, registered
designs, know-how, and all other intellectual property rights, in each case
whether registered or unregistered and including applications or rights to apply
for them and together with all extensions and renewals of them, and in each case
all rights and forms of protection having equivalent and similar effect anywhere
in the world
“Know-How”
the unpatented technical information in the Field developed prior to the
Commencement Date by the University which is set out in Schedule 1
“Licensed IP”
Patents and Know-How
“Licensed Products”
any and all products and services that are manufactured, performed, sold or
otherwise supplied by the Licensee or any of its sub-licensees using any of the
Licensed IP
“Milestones”
those milestones to be achieved by the Licensee which are set out in clause 4.5
“Net Receipts”
[***].
“Net Sales Value”
[***].
“Patents”
(a)   the patents and applications for patents in the Territory short
particulars of which are set out in Schedule 2;
(b) all patents granted in the Territory pursuant to the patent applications
mentioned in paragraph (a) of this definition;
(c) any continuations, divisionals, reissues, re-examinations, extensions,
substitutions and continuations in part in respect of any of the patent
applications and patents mentioned in paragraph (a) or (b) of this definition
“Related IP”
any technological advance in the Field made at the University by the Academics
which functions similarly to the Licensed IP and does not infringe, or would not
infringe any of the Licensed IP
“Territory”
[***]



2

--------------------------------------------------------------------------------





“UMIP”
The University of Manchester Intellectual Property Limited
“Year”
the period of 12 consecutive months ending on 31 December (such dates being
“Year Days”) or any shorter period either commencing on the Commencement Date
and ending on the next Year Day or commencing on the day after a Year Day and
ending on the expiration or termination of this Agreement.



1.2
References in this Agreement to a statute or statutory provision shall, unless
the context otherwise requires include any statute or statutory provision which
the referred to provision amends, re-enacts, extends, consolidates or replaces.
References to a statutory provision also extend to any subordinate legislation
made under it.

1.3
References in this Agreement to persons includes bodies corporate,
unincorporated associations and partnerships.

1.4
References in this Agreement to the words “include” “includes”, “including” and
“included” will be construed without limitation unless inconsistent with the
context.

1.5
References in this Agreement to clauses and Schedules are to clauses of and
Schedules to this Agreement.

1.6
The headings to the clauses are for ease of reference only and shall not be
taken into account in its interpretation.

2.    GRANT OF LICENCE
2.1
The University grants to the Licensee [***] licence, [***], in each case to
develop, manufacture, have manufactured, use and sell [***], but only in the
Field and only in the Territory.

2.2
The Licensee may not assign this licence in whole or in part without the prior
written consent of University, such consent not unreasonably withheld or
delayed, provided however, no consent of University shall be required for [***]
.

2.3
Additionally, Licensee may [***] with any such [***] to be contingent upon (i)
[***] (ii) [***] and (iii) [***], and further provided that:

2.3.1
the Licensee must provide the University with [***];

2.3.2
obligations and conditions matching those in this Agreement (save as set out
below), and sufficient to protect the security of the Patents, and the interests
of the University, [***];

2.3.3
the [***];



3

--------------------------------------------------------------------------------





2.3.4
the [***] for any reason;

2.3.5
the [***] must be [***] and [***]; and

2.3.6
the Licensee must indemnify the University and keep the University indemnified
against any and all loss, damages, costs, claims or expenses which are awarded
against or suffered by the University as a result of [***].

2.4
The Licensee will ensure that [***] are marked suitably with any relevant patent
or patent application numbers to satisfy the laws of each of the countries in
which [***] and in which they are protected by any of the Licensed IP.

2.5
The Licensee will comply fully with all relevant import, export and free
movement of goods laws and regulations of the United Kingdom and the European
Union and of other applicable countries to ensure that the Licensed IP is not
imported or exported, directly or indirectly, in violation of such laws or
regulations.

2.6
No licence is granted to the Licensee other than as expressly stated in this
clause 2. The University reserves all other rights under the Licensed IP.

2.7
Notwithstanding the licence granted by clause 2.1, the University reserves
rights for its employees and students to use the Licensed IP in any way for any
bona fide research or teaching purposes and to sub-license such rights to the
University’s Affiliates for any bona fide research or teaching purposes, The
University shall notify Licensee of any proposed submission for publication of
any research containing information arising from, related to or associated with
the Patents, along with a copy of any proposed submission at least 30 days prior
to the submission of any publication to any third party. The University shall
refrain from communicating or publishing any material that in the reasonable
opinion of the University may compromise the patentability of the rights
conveyed hereby, for a period of time sufficient for the University and Licensee
to assess and undertake legal protections to preserve the commercial value of
any such advances.

2.8
The Licensee will use [***] to develop and commercialise [***], including but
not limited to [***], in order to maximise the potential for financial return
for both parties.

2.9
Within 60 days of the execution date of this Agreement, the Licensee shall
prepare and deliver a written development plan to the University outlining the
Licensee’s plans for the commercialisation of the Licensed IP (“Development
Plan”) herein set forth as Schedule 3. The Development Plan shall be: (i) solely
determined by the Licensee with input from the University; (ii) alterable by
Licensee during the year in response to activities, obstacles, progress and
market conditions; (iii) annually updated as to activities and status by the
Licensee and delivered to the University no later than the 31st day of January;
and (iv) considered “[***]” for purposes of evaluating the Licensee’s diligence
in commercializing the Licensed IP.



4

--------------------------------------------------------------------------------





2.10
If the University believes that the Licensee has failed to properly act to
commercialise the Licensed IP in accordance with the Development Plan as
required pursuant to clause 2.9, the University may, within 20 Business Days of
any such report being received, issue a notice to the Licensee detailing its
basis for such belief (“Discussion Notice”). Where a Discussion Notice has been
issued by the University the parties shall enter into good faith negotiations to
reach mutual agreement as to changes to the Development Plan that should be
undertaken to remedy this deficiency within 20 Business Days of the date of any
request. If the parties cannot reach agreement as to changes to the Development
Plan to remedy any deficiency, the parties agree to [***].

2.11
Where the Licensee fails to reasonably act to commercialise the Licensed IP in
accordance with the Development Plan, and fails to diligently undertake actions
to remedy any such deficiency, and where [***], the University may consider such
failure to be a material breach under this Agreement and shall have the right to
terminate this Agreement pursuant to clause 7.2.1.

2.12
Subject to the Licensee complying with its obligations under this Agreement, if
the Licensee so requires, the Licensee may engage the University and its
personnel for consultancy services from time to time pursuant to the provisions
as set forth in Schedule 4.

2.13
The University will provide to the Licensee all of the Know-How in its
possession or control that the University is free to disclose and that is
necessary for [***], subject to the Licensee complying with clauses 2.1 and 3.

2.14
Subject to any pre-existing third party rights, the University grants [***]
under this Agreement subject to the provisions of clauses 2.15 to 2.17.

2.15
From the date of the disclosure by the University of [***] the Licensee shall
have 30 Business Days in which to notify the University in writing of its wish
to [***] under this Agreement.

2.16
In the event that the Licensee notifies the University in writing that it wishes
to [***], the University and the Licensee shall execute an appropriate
instrument to [***].

2.17
If the Licensee fails to notify the University in writing that it wishes to
[***] or notifies the University in writing that it no longer wishes to [***],
then the University shall be free [***] in any way that it chooses.

2.18
Subject to any pre-existing third party rights, the University grants the
Licensee [***] subject to the provisions of clauses 2.19 to 2.21.

2.19
From the date of the disclosure by the University of [***] the Licensee shall
have 20 Business Days in which to notify the University in writing of its wish
to [***] and thereafter within 3 months of [***] with the University.

2.20
The parties agree to [***] and if such [***] incorporating the agreed terms
within 3 months of [***].



5

--------------------------------------------------------------------------------





2.21
If the Licensee fails to notify the University in writing that it wishes to
[***] or [***] or notifies the University in writing that it [***], then the
University shall be free to deal with [***] in any way that it chooses.

2.22
The University will use [***] to inform the Licensee in writing of any [***]
within 30 days of disclosure of such Improvements or Related IP to the
University by the Academics. For the avoidance of doubt, the [***] shall
commence upon the receipt of that written notice provided by University to
Licensee.

3.    CONFIDENTIALITY
3.1
The Recipient agrees to keep and agrees to ensure that its Affiliates keep
secret and confidential all Confidential Information, to use and agrees to
ensure that its Affiliates use such Confidential Information only for the
purposes of this Agreement, and only to disclose such Confidential Information
so far as is necessary as follows:

3.1.1
(in the case of the Licensee) to its licensees on such terms as are equivalent
in effect to the Licensee’s obligations of confidentiality under this Agreement;
and

3.1.2
to the Recipient’s directors and employees concerned in carrying out or
administering this Agreement provided that such individual is bound by
obligations of confidentiality and use equivalent to those set out in this
Agreement.

3.2
The Recipient will not be in breach of any obligation to keep any information
confidential or not to disclose it to any third party to the extent that the
Recipient can show that it:

3.2.1
was known to it before its receipt from the Discloser, and not already subject
to any obligation of confidentiality to the Discloser or has become publicly
known without any breach of this Agreement or any other undertaking to keep it
confidential;

3.2.2
has it from a third party in circumstances where the Recipient has no reason to
believe that there has been a breach of an obligation of confidentiality owed to
the Discloser;

3.2.3
has independently developed it;

3.2.4
is required to disclose pursuant to an obligation under statute or to a
statutory or governmental body (including the Freedom of Information Act 2000)
but then only to the extent of making such required disclosure; provided, that
prior to making any such legally required disclosure, the Recipient shall give
the Discloser as much prior notice of the requirement for and contents of such
disclosure as is practicable under the circumstances; or

3.2.5
has express consent from the Discloser to disclose,

3.3
If the University receives a request under the Freedom of Information Act 2000
to disclose any information that is the Licensee’s Confidential Information, it
will notify the Licensee



6

--------------------------------------------------------------------------------





and will consult with the Licensee. The Licensee will respond to the University
within 5 Business Days after receiving the University’s notice if that notice
requests the Licensee to provide information to assist the University to
determine whether or not an exemption to the Freedom of Information Act applies
to the information requested under that Act.
3.4
Upon the expiration or termination of this Agreement or earlier request from the
Discloser (save in the latter case in relation to licensed Know-How), the
Recipient will cease its use and, upon request, within 30 days either return or
destroy (and certify as to such destruction) all Confidential Information of the
Discloser, including any copies of it provided Recipient shall be entitled to
keep an archival copy for purposes of compliance with provisions of
confidentiality.

3.5
The provisions of this clause 3 will remain in force for 10 years from
expiration or termination of this Agreement.

4.    PAYMENTS
4.1
In consideration of the rights granted under clause 2, the Licensee agrees to
pay to the University:

4.1.1
on the signature of this Agreement, the [***] and

4.1.2
[***]

4.1.3
[***]

4.2
If [***] are:

4.2.1
rented, leased, let out or hired or otherwise disposed of to a customer other
than by way of sale by the Licensee or [***];

4.2.2
used by the Licensee or any of its Affiliates or [***] for its own commercial
purposes;

4.2.3
supplied to an Affiliate of the Licensee or [***];

4.2.4
supplied in conjunction with [***] or in any way as part of an [***],

then the [***] will be deemed to be equivalent to the [***] which would have
been applicable under this Agreement had such [***].
4.3
[***].

4.4
Any dispute between the parties about [***] or monetary value of any [***] will,
at the request of either party, be referred to an expert under clause 4.4. The
expert will be a single, independent chartered accountant to be agreed between
the parties, or in default of agreement between the parties within 5 Business
Days, to be selected at the request of either of them by the President for the
time being of the Institute of Chartered Accountants [***]



7

--------------------------------------------------------------------------------





(“Expert”). Any dispute to be referred to the Expert will be decided upon in a
final and binding manner by the Expert acting as a technical expert [***]. Any
actions, decisions, awards or payments to be made or taken pursuant to the
determination of the Expert will be made or taken within 20 Business Days of
notification of the same to the relevant parties. The costs of the Expert will
be borne by the parties as determined by the Expert.
4.5
[***].

4.6
All sums due under this Agreement:

4.6.1
will be made in [***]

4.6.2
are exclusive of any value added tax which will be payable in addition by the
Licensee on the rendering by the University of an appropriate value added tax
invoice. The Licensee will pay any costs, interest and penalties due and
incurred by the University whether directly or indirectly by reason of late
payment of any such value added tax; and

4.6.3
will be made in full without deduction of taxes, charges and other duties
(including any withholding or other income taxes) that may be imposed, except
where the Licensee is required by law to make such deduction or withholding, in
which event the Licensee will:

4.6.3.1
ensure that the deduction or withholding does not exceed the minimum amount
legally required;

4.6.3.2
pay to the applicable taxation or other authorities within the period for
payment permitted by law the full amount of the deduction or withholding
(including, but without prejudice to the generality of the foregoing, the full
amount of any deduction or withholding from any additional amount paid pursuant
to this clause 4.6.3);

4.6.3.3
furnish to the University, within the period for payment permitted by law,
either an official receipt of the applicable taxation or other authorities for
all amounts deducted or withheld as aforesaid or, if such receipts are not
issued by the taxation or other authorities concerned on payment to them of
amounts so deducted or withheld, a certificate of deduction or equivalent
evidence of the relevant deduction or withholding.

4.7
Payments due will be made within 30 days of the end of each Year in respect of
[***] Year.

4.8
The Licensee will send the University a report within 30 days of the end of each
Quarter showing the [***] and the [***] in such Year, and [***] for that Year.

4.9
If any sum payable under this Agreement is not paid when due, then that sum
shall bear interest from the due date until payment is made at [***] over LIBOR,
where “LIBOR” means the three month Sterling BBA LIBOR as quoted on page 3750 of
the Telerate screen



8

--------------------------------------------------------------------------------





or if such page is unavailable the interest rate at which Sterling deposits are
perceived to be generally available by leading banks in the London Interbank
Market at or about 11.00 a.m. on the first day of that period for delivery on
that day.
4.10
The Licensee will keep, and will ensure that each of its Affiliates [***] keeps,
complete and accurate records and accounts of [***] manufactured and supplied
and [***] and will permit, and will ensure that each of its Affiliates [***]
permits, the University or its agents during the Agreement and for 12 months
afterwards to audit and take copies of those records and accounts solely for the
purpose of determining the accuracy of the [***]. If any audit reveals a
discrepancy of more than 50/0 in any report supplied under clause 4.8 to the
detriment of the University, the Licensee will reimburse the University for the
costs of that audit and pay any accrued underpayment together with any interest
accrued under clause 4.9.

5.    INTELLECTUAL PROPERTY
5.1
The University gives no warranty and makes no representation that any
applications compromised within the Licensed IP will proceed to grant or that
any registration compromised within the Licensed IP is valid, or that the
manufacture, use, sale, supply, or performance of any of the Licensed Products
does not or will not infringe the rights (including but not limited to
intellectual property rights) of any third party in the Territory.

5.2
The Licensee agrees that it will not obtain any right, title or interest in or
to the Licensed IP, Improvements and Related IP other than such as may be
granted to it under this Agreement and that the Licensee will not knowingly do
or permit anything to be done in its use of any of the Licensed IP which would
or could jeopardise its validity or any part of it.

5.3
The University shall be obligated to protect and manage the intellectual
property rights of the Licensed IP whilst this Agreement remains in force and
shall maintain final authority in all decisions regarding the preparation,
prosecution and maintenance of the Licensed IP and any Improvements and any
Related IP under this Agreement. The Licensee shall work closely with the
University in the development of a suitable strategy for the prosecution and
maintenance of Licensed IP and Improvements and Related IP. The University will
request that copies of all documents prepared by the selected patent counsel be
provided to Licensee for information following filing. The Licensee will bear
all future legal and filing costs associated with the preparation, prosecution,
and maintenance of the Licensed IP and Improvements with effect from the
Commencement Date. In the event that any additional licence shall be granted by
University for the Licensed IP, the Licensee’s financial responsibility for
costs arising from the preparation, maintenance, prosecution and protection of
the Licensed IP shall be pro-rated and apportioned among all the licence
holders.

5.4
If either party becomes aware of any infringement or any misuse of any of the
Licensed IP, it will promptly notify the other party and provide all details
within its knowledge and the parties will consult with each other to decide the
best way to respond to such infringement provided that the University may at all
times take such action as it sees fit in respect of such infringement or misuse.
The Licensee will also provide the University with all assistance



9

--------------------------------------------------------------------------------





required by the University for the purposes of any infringement or misuse action
which the University may bring.
5.5
The University will be under no obligation to take any action regarding any
infringements or misuse of any of the Licensed IP whether through the
institution of legal proceedings or otherwise, but should the University in its
absolute discretion decide to take any such action, it will do so at its own
cost and the Licensee will have no claim to any sums recovered by the
University.

5.6
In the event the University shall choose not to act against any identified
infringer, then Licensee, at its sole option, shall be permitted to undertake
legal action at its own responsibility, cost and expense, with any resulting
recovery to first offset any and all Licensee costs of prosecution and recovery,
and thereafter, any remaining sum shall be apportioned in accordance with
standard royalty payments. University agrees to cooperate in any such action at
the expense of the Licensee.

6.    WARRANTIES AND LIABILITY
6.1
The University warrants as follows:

6.1.1
it is the owner of and applicant for or the registered proprietor (as the case
may be) of the Patents;

6.1.2
it has not previously licensed any of the Patents pursuant to a licence which
remains in force;

6.1.3
it has the sole right, power and authority to enter into this Agreement and to
grant the [***] licences granted hereunder.

6.2
Each of the parties acknowledges that, in entering into this Agreement, it has
not relied on any warranty, representation or undertaking except those expressly
set out in this Agreement and each party waives any claim for breach of any
representation (unless made fraudulently) which is not specifically contained in
this Agreement as a warranty.

6.3
Except as set forth In clause 6.1, the University does not give any warranty,
representation or undertaking:

6.3.1
as to the efficacy or usefulness of any of the Licensed IP; or

6.3.2
that any of the Licensed IP is or will be valid or subsisting or (in the case of
an application) will proceed to grant; or

6.3.3
that the use of any of the Licensed IP in, the manufacture, sale, supply, use or
performance of any or the Licensed Products or the exercise of any of the rights
granted under this Agreement will not infringe any intellectual property or
other rights of any other person; or



10

--------------------------------------------------------------------------------





6.3.4
that the Know-How or any other information communicated by the University to the
Licensee under or in connection with this Agreement will produce Licensed
Products of satisfactory quality or fit for the purpose for which the Licensee
intended; or

6.3.5
imposing any obligation on the University to bring or prosecute actions or
proceedings against third parties for infringement or to defend any action or
proceedings for revocation of any of the registered intellectual property
comprised within the Licensed IP; or

6.3.6
imposing any liability on the University in the event that any third party
supplies Licensed Products to customers located in the Territory.

6.4
The Licensee will indemnify the University, and keep it fully and effectively
indemnified, against each and every claim made against the University as a
result of the Licensee’s manufacture, use, sale or performance of, or other
dealing in any of the Licensed Products except where such claim results directly
from the University’s negligence, provided that the University must:

6.4.1
promptly notify the Licensee of details of the claim;

6.4.2
not make any admission in relation to the claim; and

6.4.3
give the Licensee all reasonable assistance (at the Licensee’s expense) in
dealing with the claim.

6.5
Subject to clause 6.8, and except for third party claims made under any
provision of indemnification, the liability of either party to the other for any
breach of this Agreement, for any negligence or liability arising in any other
way out of the subject matter of or in connection with this Agreement will not
extend to any indirect damages or losses, or any loss of profits, loss of
revenue, loss of data, loss of contracts or opportunity, whether direct or
indirect, even if the party bringing the claim has advised the other of the
possibility of those losses or if they were within the other party’s
contemplation.

6.6
Subject to clause 6.8, except for third party claims made under any provision of
indemnification, the aggregate liability of each party to the other for all and
any breaches of this Agreement, any negligence or liability arising in any other
way out of the subject matter of or in connection with this Agreement, will not
exceed in total the payments received by the University from the Licensee under
clause 4.1 aggregate (excluding VAT) during the 12 months preceding the date
upon which the claim is first notified to the University.

6.7
Subject to clause 6.8, any claim under or arising in any other way out of the
subject matter of or in connection with this Agreement must be notified in
writing by the party making the claim (“Claimant”) within 12 months of the date
when the Claimant became aware or ought reasonably to have become aware of such
claim and in any event within 2 years of the



11

--------------------------------------------------------------------------------





Commencement Date and proceedings in respect of such claim must be issued and
served on the other party within 12 months of the date of such notification.
6.8
Nothing in this Agreement limits or excludes either party’s liability for:

6.8.1
death or personal injury caused by its negligence; or

6.8.2
any fraud or for any sort of liability that, by law, cannot be limited or
excluded.

7.    DURATION AND TERMINATION
7.1
This Agreement will take effect on the Commencement Date and, unless terminated
earlier under the provisions of this Agreement, will continue in force until the
date when all the Patents have expired, lapsed or been declared invalid by a
final judgment of a court of competent jurisdiction or by any other institution,
regulatory body or relevant registry which has authority to make such a ruling
and from which no appeal can be made or is taken. Unless this license is
terminated prior to the natural expiration of each patent, then upon the natural
expiration of each patent, Licensee shall [***].

7.2
Either party may terminate this Agreement with immediate effect by giving notice
to the other party if;

7.2.1
the other party is in material breach of any provision of this Agreement and (if
it is capable of remedy) the breach has not been remedied within 60 days after
receipt of written notice specifying the breach and requiring its remedy; or

7.2.2
the other party becomes insolvent, or if an order is made or a resolution is
passed for its winding up (except voluntarily for the purpose of solvent
amalgamation or reconstruction), or if an administrator, administrative receiver
or receiver is appointed over the whole or any part of the other party’s assets,
or if the other party makes any arrangement with its creditors.

7.3
Licensee may terminate this Agreement at its sole option within 120 days of the
execution of this Agreement should Licensee determine that the Licensed IP shall
not satisfactorily permit the attainment of Licensee’s commercial objectives. In
such instance, Licensee shall notify University, shall convey back its licensed
interest, and absent fraud, University shall retain [***]. Each receiving party
shall return all confidential information and materials to the disclosing party.
Thereafter, this Agreement shall be null and void with neither party having any
additional financial obligation to the other party.

7.4
If at any time during the term of this Agreement the Licensee or any of its
Affiliates directly or indirectly opposes or assists any third party to oppose
the grant of a Patent or disputes or directly or indirectly assists any third
party to dispute or challenge the validity of any Licensed IP or any claim of
any Patent then the University may at any time thereafter terminate this
Agreement by notice to the Licensee.



12

--------------------------------------------------------------------------------





7.5
Upon the expiration or termination of this Agreement prior to the natural
expiration of any patent, the Licensee and its Affiliates [***] may use or
dispose of their then existing stocks of Licensed Products for a period of 3
months after the effective date of termination (subject to [***]) but will no
longer be licensed under the Licensed IP,

7.6
Clauses 3, 4 (in relation to any accrued payments), 4.10, 5.1, 5.2, 6.2, 6.3,
6.4, 6.5, 6.6, 6.7 and 6.8, 7.3, 7.4 7.5 and 7.6 and any provisions required for
their interpretation will survive the expiry or termination of this Agreement
for any reason and will continue indefinitely.

8.    NOTICES
8.1
Any demand, notice or other communication given or made under or in connection
with this Agreement shall be in writing and shall be given to the University or
to the Licensee, as the case may be, either personally, by post or, by facsimile
appropriately addressed as follows:

University    Licensee
The University of Manchester    Brickell Biotech, Inc.
[***]    [***]
    
For the attention of: Chief Executive    For the attention of : President


or to such other destination as either party may from time to time designate by
notice to the other.
8.2
Notices and communications so designated, shall be deemed to have been duly
given or made:

8.2.1
if delivered by hand, upon delivery at the address of the relevant party;

8.2.2
if sent by prepaid ,first class post, 2 Business Days after posting;

8.2.3
if sent by fax, at the time of transmission (provided a confirmatory letter is
sent by prepaid, first class post).

8.3
Where in accordance with the above provisions any notice or communication would
otherwise be deemed to be given or made on a day which is not a Business Day or
after 4.00 pm on a Business Day such notice or other communication shall be
deemed to be given or made at 9.00 am on the next Business Day.

9.    MISCELLANEOUS
9.1
The University may at any time assign the benefit (including any present, future
or contingent interest or the right to any sums or damages payable by the
Licensee under or in connection



13

--------------------------------------------------------------------------------





with this Agreement) or delegate the burden of this Agreement or otherwise
sub-contract, mortgage, charge or otherwise transfer or hold on trust any or all
of its rights and obligations under this Agreement.
9.2
Neither party may use the other’s name or logo in any press release or product
advertising, or for any other promotional purpose, without first obtaining the
other’s written consent.

9.3
Nothing contained in this Agreement, and no action taken by the parties pursuant
to this Agreement shall imply that there is any relationship between the parties
of partnership or of principal/agent or of employer/employee, nor are the
parties engaging in a joint venture, association or other co-operative venture
and accordingly neither of the parties shall have any right or authority to act
on behalf of the other nor to bind the other by contract or otherwise, unless
expressly permitted by the terms of this Agreement.

9.4
If any of the provisions of this Agreement is judged to be illegal or
unenforceable, the continuation in full force and effect of the remaining
provisions will not be prejudiced unless the substantive purpose of this
Agreement is then frustrated, in which case either party may terminate this
Agreement on written notice.

9.5
This Agreement and all of its exhibits constitutes the entire agreement between
the parties relating to the subject matter of this Agreement and supersedes all
prior communications, drafts, agreements, representations, warranties,
stipulations, undertakings and agreements of whatsoever nature, whether oral or
written, between the parties and all implied conditions and warranties are
excluded so far as permitted by law.

9.6
No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties.

9.7
The failure to exercise or delay in exercising a right or remedy under this
Agreement shall not constitute a waiver of the right or remedy or a waiver of
any other rights or remedies, and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.

9.8
This Agreement may be executed in any number of counterparts, and by the parties
on separate counterparts, each of which so executed and delivered shall
constitute an original, but all the counterparts shall together constitute one
and the same instrument.

9.9
The parties to this Agreement do not intend that any of its items will be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person not a party to it.

9.10
If the parties are unable to reach agreement on any material issue relating to
this Agreement within 10 Business Days after one party has notified the other of
that issue, they will refer the matter to the CEO of UMIP or his or her nominee
in the case of the University, and to President of Brickell Biotech, Inc. or his
or her nominee in the case of the Licensee in an attempt to resolve the issue
within 20 Business Days after the referral. Either party may bring proceedings
in accordance with clause 9.11 if the matter has not been resolved within



14

--------------------------------------------------------------------------------





those 20 Business Days. Notwithstanding the foregoing, either party may apply to
any court of competent jurisdiction for injunctive relief whether or not any
issue has been escalated under this clause 9.10.
9.11
This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
[***]. Subject to clause 9.10, the [***] will have [***] jurisdiction to settle
any disputes which may arise out of or in connection with this Agreement.







15

--------------------------------------------------------------------------------






SCHEDULE 1
Know-How
[***]


16

--------------------------------------------------------------------------------






SCHEDULE 2
Patents
[***]






17

--------------------------------------------------------------------------------






SCHEDULE 3
The Development Plan
For period beginning ________________ and ending _____________ (“Period”)
Date:    ________________________
Contact Person:____________    Phone:_______________    Email:______________
The initial Development Plan and each update to the Development Plan will
include, at a minimum, the following information:
a.
Identification and nature of each active relationship between Company and its
Affiliates, sublicensees or subcontractors in the research, development or
commercialization of Licensed Products or Patent Rights.

b.
Significant projects completed during the reporting period by Company or its
Affiliates, sublicensees or subcontractors in the research, development or
commercialization of Licensed Products or Patent Rights,

c.
Significant projects currently being performed by Company or its Affiliates,
sublicensees or subcontractors in the research, development or commercialization
of Licensed Products or Patent Rights.

d.
Future projects expected to be undertaken during the next reporting period by
Company or its Affiliates, sublicensees or subcontractors in the research,
development or commercialization of Licensed Products or Patent Rights.

e.
Projected timelines to product launch of each Licensed Product prior to first
Sale.

(i)
The Corporation will [***] to achieve each of the diligence events by the
applicable completion date listed in the table below for the Licensed Product.
This table will be updated, when necessary, during each respective development
plan update.

[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



f.
Significant changes to the current Development Plan since the previous
Development Plan and the reasons for the changes.



18

--------------------------------------------------------------------------------





g.
Significant assumptions underlying the Development Plan and the future variables
that may cause significant changes to the Development Plan.







19

--------------------------------------------------------------------------------






SCHEDULE 4
Consultancy
S2.1    Subject to the Licensee complying with its obligations under this
Agreement, should the Licensee require, the University will use reasonable
endeavours to make available [***] for up to two Person Days per month for
consultancy services during the first Year of this Agreement to facilitate the
Licensee’s development of Licensed Products. Such assistance will be provided at
mutually acceptable times and locations and the Licensee will pay to the
University up to [***], payable in quarterly installments upon receipt of an
invoice from the University.
S2.2
The Licensee will be responsible for all disbursements on travel, accommodation
and subsistence incurred by the University’s or the Licensee’s staff, together
with the cost to the University of providing such staff with such insurance
cover as the University may reasonably consider appropriate in connection with
any facilitation or training under S2.1.

S2.3
All payments under S2.1 or S2.2 will be made monthly in arrears to the credit of
such bank account as is designated in writing from time to time by the
University.

S2.4
The Licensee acknowledges to the University that neither the University nor any
of the University’s staff involved in any way in connection with this Agreement
will be under any liability whatsoever (whether in contact, tort (including
negligence), breach of statutory duty, restitution or otherwise) for any injury,
damage or direct, indirect or consequential loss (all three of which terms
include pure economic loss, loss of profits, loss of business, depletion of
goodwill and like loss) howsoever caused arising out of or in connection with or
resulting from any actual or alleged advice or assistance of such staff.
Notwithstanding anything else in this Agreement nothing in this Agreement shall
exclude or limit the liability of the University or its staff for any liability
which it or they are not permitted by law to so exclude or limit.

S2.5
The Licensee will indemnify, keep indemnified and hold harmless the University
from and against all costs (including the cost of enforcement), expenses,
liabilities (including any tax liability), injuries, direct, indirect or
consequential loss (all three of which terms include pure economic loss, loss of
profits, loss of business, depletion of goodwill and like loss), damages,
claims, demands, proceedings or legal costs (on a full indemnity basis) and
judgements which the University incurs or suffers against all or any costs
claims and expenses or other liability arising in connection with such
consultancy given under S2.1 (whether such consultancy was negligent or
otherwise).



20

--------------------------------------------------------------------------------







SIGNED by                    ) /s/ Jane Shelton
for and on behalf of                )
THE UNIVERSITY OF MANCHESTER    )
in the presence of:                )
Witness signature: /s/ Peter Welsh
Name: Peter Welsh
Address: UMIP, CTF (which stands for Core Technology Facility – see below), 46
Grafton Street, Manchester M13 9NT, UK
Occupation: Legal Executive


SIGNED by                    ) /s/ Reginald Hardy
for and on behalf of                )
BRICKELL BIOTECH, INC.            ) Reginald Hardy
in the presence of:                ) President
Witness signature: /s/ Andrew Sklawer
Name: Andrew Sklawer
Address: 612 SE 5th Avenue, Suite 1, Ft. Lauderdale, FL 33301
Occupation: Vice President, Operations, Brickell Biotech, Inc.




21